Title: To James Madison from George Watterston, 28 October 1813
From: Watterston, George
To: Madison, James


        
          Sir,
          Octr. 28th. 1813
        
        You will recollect that some short time ago, an application was made by me for the situation of collector of this District. To know the result of this

application is my motive for addressing you at this time & thus reluctantly trespassing on your attention. As, in making these appointments you will, I presume, be regulated, in some degree, by the recommendations before you—I trust mine will be so ample & sufficient that nothing further will be necessary on this subject. I have only to observe in addition, that should you deem it proper to bestow upon me the situation solicited, I shall feel grateful for the favour & endeavour, as far as is consistant with my ability, to discharge its duties with my utmost integrity. By informing me, therefore, (if it be not too troublesome) whether I am to receive the appointment or not, as I am axcious to know the event at as early a period as possible; you will greatly oblige—Respectfully, Yours, &c.
        
          Geo, Watterston
        
      